DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylindrical through hole of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “substantially” in claim 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thames (herein “Thames & Kosmos, Remote-Control Machines: Animals by Thames & Kosmos, 10/14/15, YouTube Video, 5 pages (screenshots)”) in view of Kim (US Pub. No. 2014/0241791 A1).
a toy construction set comprising a number of toy building blocks (page 4) forming a construction having a number of coupling sockets arranged in a spatial or planar pattern (page 4, as labeled), and where the toy building set further comprises a number of coupling pins and a flexible sheet having at least one hole (page 4, as labeled), and where each of the coupling pins extends in a longitudinal direction between a first end being shaped for releasable attachment of the pin to one of the coupling sockets, and a second end extending away from the coupling socket in the attached position of the pin in the socket (page 4, as labeled and see page 5, close up of leg showing releasable insertion into the coupling socket; noting it is obvious it is releasable because other animals can be built after), and where the second end of the pin comprises a head arranged distally on a neck on the second end of the pin (page 4, noting the “neck” can simply be the region proximate the head), and where the neck has a cross section allowing it to pass freely through the hole (page 4 and 5; noting roughly full insertion), and where the size and shape of the hole and the size and shape of the head are adapted such that it is impossible to pass the head through the hole without tearing or providing a plastic deformation on the flexible sheet (page 5, noting this is obvious given the relative size of each).  It is noted that Thames does not specifically disclose that the neck extends between the head and a flange surrounding the pin, and the size and shape of the flange is such that passing the flange through the hole requires plastic deformation of the flexible sheet.  However, Thames discloses a pin wherein the head does not allow the flexible sheet to pass based on its relative size (page 5; see close up of leg).  In addition, Kim discloses a similar construction invention with a pin wherein the neck extends between the head and a flange surrounding the pin (Fig. 9, item 312 being the flange, and item 322 being the head), and the size and shape of the flange is such that passing the flange 
Regarding claim 2, the combined Thames and Kim disclose that the head is shaped like a panhead, or having a flat surface at the side of the head facing the neck (Kim: Figs. 9 and 10; noting the latter; emphasis added).
Regarding claim 6, the combined Thames and Kim disclose that a largest cross section of the head is in a direction perpendicular to the longitudinal direction and is larger than the a largest cross section of the hole in the flexible sheet (Thames: page 5, see close up of leg; noting this is obvious given that the head holds the flexible sheet in place).
Regarding claim 7, the combined Thames and Kim disclose that the hole in the flexible sheet, and the largest cross section of the head in a direction perpendicular to the longitudinal direction are both circular (Thames: page 4 as labelled, see also page 5).
that the construction set comprises one or more of the building blocks, each having multiple coupling sockets arranged equidistantly at least along one straight line (Thames: page 4, as labelled, or Kim: Fig. 1).
Regarding claim 9, the combined Thames and Kim disclose that the construction set comprises two or more of the building blocks, and at least one connector pin having a first end adapted for being attached to a coupling socket on one of the building blocks, and an opposite end adapted for being attached to a coupling socket on the other one of the building blocks (Thames: page 4, as labelled).
Regarding claim 10, the combined Thames and Kim disclose that the flexible sheet is made from an elastically bendable material (Thames: page 5, close up; clearly showing a bendable material; noting elastic because it comes in sheets as seen on page 4).
Regarding claim 11, the combined Thames and Kim disclose that each coupling socket are formed by a substantially cylindrical through hole extending through the building block (Thames: page 2; clearly showing a thru hole under the bunny’s chin).
Regarding claim 13, the combined Thames and Kim discloses a method of assembling a toy construction set according to claim 1, wherein the coupling pin is first attached to the flexible sheet by passing the first end of the coupling pin through the hole in the flexible sheet, and thereafter the first end of the coupling pin is attached to the coupling socket of one of the toy building blocks (Thames: page 5; close up, noting this is completely obvious as it would be a logical step in assembly).


Claims 3-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thames (herein “Thames & Kosmos, Remote-Control Machines: Animals by Thames & Kosmos, 10/14/15, YouTube Video, 5 pages (screenshots)”) in view of Kim (US Pub. No. 2014/0241791 A1) and in further view of Szaroletta et al. (herein “Szaroletta”; US Pub. No. 2006/0110717 A1)
Regarding claim 3, it is noted that the combined Thames and Kim do not specifically disclose that the hole is triangular.  However, Thames discloses that the hole is circular (page 4 as labelled).  In addition, Szaroletta discloses a similar type of construction set with round fasteners (Fig. 4, item 72) and the ability to make the holes in the sheet material round or triangular (par. [0081]). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Thames and Kim to make the holes triangular as taught by Szaroletta because doing so would be a simple substitution of one element (triangular holes in a sheet element) for another (round holes in a sheet element) to obtain predictable results (the continued ability to place a round fastener thru the triangular hole in the sheet element).
Regarding claim 4, the combined Thames, Kim, and Szaroletta disclose that the cross section of the neck is circular having a diameter being smaller than the a corresponding diameter of the a circle circumscribing the triangular hole (Thames: page 5 or Szaroletta: Fig. 7; noting this would be obvious given the functional ability of the fastener to slide into the flexible element in either reference; the neck region being proximate the head).
Regarding claim 5, the combined Thames, Kim, and Szaroletta disclose that a cross section of the flange is circular having a diameter being larger than the corresponding diameter of the circle inscribing the triangular hole (Kim: Fig. 9 and par. [0089]; noting this is obvious given that the head and flange may have the same diameter; i.e. a bodily incorporation).
 a computer-readable model comprising computer-readable instructions configured to cause, when processed by an apparatus for performing an additive manufacturing process, the apparatus to manufacture the toy building elements according to claim 1.  However, Szaroletta discloses a similar type of construction set wherein a computer-readable model comprising computer-readable instructions configured to cause, when processed by an apparatus for performing an additive manufacturing process, the apparatus to manufacture the toy building elements according to claim 1 (pars. [0044] and Fig. 12, making obvious a computer and software, and par. [0045] making obvious “stereolithography” used create the part; stereo lithography being an additive process).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Thames and Kim to make the construction elements by computer aided stereolithography as taught and suggested by Szaroletta because doing so would be use of a known technique (using stereolithography via a computer software to create construction parts) to improve a similar product (a construction set) in the same way (using stereolithography via a computer software to create the construction set).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/14/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711